Case 8:17-cv-00772-CJC-JDE Document 83 Filed 10/15/19 Page 1 of 11 Page ID #:2934




   1   BRADLEY ARANT BOULT
       CUMMINGS LLP
   2   Roger G. Jones (pro hac vice)
   3   rjones@bradley.com
       Peter C. Sales (pro hac vice)
   4   psales@bradley.com
   5   Kimberly M. Ingram (SBN 305497)
       kingram@bradley.com
   6   1600 Division Street, Suite 700
   7   Nashville, TN 37203
       Telephone: (615) 252-2365
   8   Facsimile: (615) 252-6365
   9
       Attorneys for Defendant
 10    Artissimo Designs LLC
 11
                       UNITED STATES DISTRICT COURT
 12
                     CENTRAL DISTRICT OF CALIFORNIA
 13
       NEOFONIE GMBH, a German
 14
       corporation,                          Case No.: 8:17-cv-00772 CJC
 15                                          (JDEx)
                   Plaintiff,
 16
                                             STATUS UPDATE REGARDING
 17    vs.                                   ARTISSIMO’S INABILITY TO
                                             COMPLY WITH COURT-
 18
       ARTISSIMO DESIGNS LLC, a              ORDERED MEDIATION
 19    Delaware limited liability company,
 20
                   Defendant.
 21
 22    ARTISSIMO DESIGNS LLC,
 23
                   Counter-Plaintiff.
 24
 25    vs.

 26    NEOFONIE GMBH
 27
                   Counter-Defendant.
 28
Case 8:17-cv-00772-CJC-JDE Document 83 Filed 10/15/19 Page 2 of 11 Page ID #:2935



  1          In an Order entered on Monday, September 16, 2019, the Court
  2    vacated the existing pretrial conference and trial dates and “order[ed] the
  3    parties to participate in a settlement conference within 30 days of this
  4    Order.” (Doc. No. 77.) Under Rule 6(a) of the Federal Rules of Civil
  5    Procedure, the deadline for compliance with this Order would be
  6    Wednesday, October 16, 2019.
  7          Unfortunately, since that time, Plaintiff/Counter-Defendant Neofonie
  8    GMBH (“Neofonie”) has consistently refused to attend the Court-ordered
  9    mediation in person, as required by Local Rule 16-15.5(b).           And as
10     explained further below, Neofonie’s counsel has also ignored Artissimo’s
11     offer to meet and confer regarding the motion Neofonie would be required
12     to file to obtain relief from the in-person requirement. Artissimo believes
13     Neofonie’s personal appearance is necessary in this matter not only
14     because the Local Rules require it, but also because the previous mediation
15     that Neofonie attended telephonically (over Artissimo’s objection) failed to
16     produce settlement.
17
             Artissimo has explained its position to Neofonie’s counsel and
18
       repeatedly requested Neofonie’s cooperation. Nevertheless, it appears that,
19
       based on Neofonie’s stated position, Artissimo will be unable to comply
20
       with the Court’s Order. Artissimo asks that the Court enter whatever
21
       orders it deems necessary to resolve this conflict so that the parties may
22
       have productive settlement negotiations.
23
                             Relevant Factual Background
24
             Artissimo’s counsel first reached out to Neofonie’s counsel about
25
       scheduling mediation the day after the Court’s Order was entered. (See
26
       Decl. of Peter C. Sales, attached hereto as Exhibit 1, at ¶ 3; Sept.-Oct. 2019
27
       email chain between Peter C. Sales and Sacha Emanuel, attached hereto as
28
                                     2              8:17-cv-00772
                    STATUS UPDATE REGARDING MEDIATION
Case 8:17-cv-00772-CJC-JDE Document 83 Filed 10/15/19 Page 3 of 11 Page ID #:2936



  1    Exhibit 2.)      At that time, Artissimo’s counsel made its position as to
  2    personal attendance clear, suggested a mediator, offered to split mediation
  3    costs 50/50, and asked for Neofonie’s available dates. (Ex. 2.) In a second
  4    email that same day, Artissimo’s counsel provided a date when the
  5    proposed mediator was available. (Id.) The next day, Artissimo’s counsel
  6    notified Neofonie’s counsel of a change in the proposed mediator’s
  7    availability, offered to consider any alternative mediators, and again asked
  8    for Neofonie’s available dates.       (Id.)   Having received no response,
  9    Artissimo’s counsel sent additional emails on September 20 and September
10     24, 2019. (Id.)
11           Finally, on September 25, 2019—more than a week after the Court’s
12     Order and Artissimo’s initial email—counsel for Neofonie, explaining that
13     he was “very busy,” provided “some dates on which [Neofonie] is
14     available.” (Id.) He added: “The judge did not order my client to be
15     available in person and, as you know, my client is based in Germany.”
16     (Id.) Counsel’s email made no mention of the Local Rule’s requirement
17
       for in-person attendance or any intention to seek leave for his client to
18
       appear remotely. A second email followed ten minutes later, wherein
19
       Neofonie’s counsel revealed that he had not, and refused to, even ask his
20
       client to attend the mediation in person. (Ex. 1 at ¶ 4.)1
21
             Within four hours, Artissimo’s counsel responded explaining, in
22
       relevant part:
23
                     [C]onsidering that the last mediation was unsuccessful
24
             and your client merely participated via video (over Artissimo’s
25
26     1
         Because that email contains several references to substantive discussions
27     in the prior mediation, Artissimo has not included it with this filing. (Id.)
28
                                      3              8:17-cv-00772
                     STATUS UPDATE REGARDING MEDIATION
Case 8:17-cv-00772-CJC-JDE Document 83 Filed 10/15/19 Page 4 of 11 Page ID #:2937



  1            objection), I do not believe that your email and your refusal to
  2            even ask your client to attend an in-person mediation in Los
  3            Angeles (where your client filed this matter) is productive. In
  4            my experience, the success of a telephonic or video mediation
  5            is rare, at best.
  6                   It is clear that Judge Carney intends to provide the parties
  7            every opportunity to resolve this matter without a trial.
  8            Accordingly, your refusal to even ask your client to attend an
  9            in-person mediation seems to be counterproductive to Judge
10             Carney’s efforts. Moreover, L.R.16-15.5(b) requires that the
11             mediation be in-person. Accordingly, to the extent you refuse
12             to reconsider your position or your client refuses to attend the
13             in-person mediation, Neofonie must file a motion with Judge
14             Carney seeking leave.
15     (Ex. 2.)      In response, on September 26, 2019, Neofonie’s counsel
16     demanded that Artissimo make a settlement offer before mediation and
17
       continued to refuse to ask his client to attend mediation in person. (Ex. 1 at
18
       ¶ 5.)
19
               On September 27, 2019, Neofonie suggested an alternative mediator.
20
       (Id. at ¶ 6; Sept. 2019 email chain between Peter C. Sales and Sacha
21
       Emanuel, attached hereto as Exhibit 3.) Artissimo’s counsel responded to
22
       this email the same day, thanking Neofonie for the suggestion, and then
23
       reiterated: “However, you still must provide dates that you and your client
24
       are available for an in-person mediation in Los Angeles. Alternatively,
25
       please provide a date and time for a meet and confer regarding your motion
26
       seeking leave of Court for relief of the requirement of an in-person
27
       mediation as stated in L.R. 16-15-5(b).” (Ex. 2.) Also on September 27,
28
                                       4              8:17-cv-00772
                      STATUS UPDATE REGARDING MEDIATION
Case 8:17-cv-00772-CJC-JDE Document 83 Filed 10/15/19 Page 5 of 11 Page ID #:2938



  1    2019, Artissimo’s counsel contacted the suggested mediator’s office,
  2    determined he had no availability until April 2020, and provided an
  3    alternative list of mediators. (Ex. 3.)
  4          Neofonie’s counsel responded on September 30, 2019, stating he
  5    would consider these mediators and making alternative suggestions for a
  6    settlement conference. (Id.) That same day, Artissimo’s counsel thanked
  7    Neofonie’s counsel for the consideration of those mediators and agreed to
  8    consider his alternative proposals. (Ex. 2.) However, Artissimo’s counsel
  9    reiterated that “you must still provide a date that you and your client are
10     available to be in Los Angeles for an in-person mediation, as is required by
11     the Local Rules.” (Id.)      Artissimo’s counsel also explained: “We are
12     quickly approaching Judge Carney’s deadline. If you continue to refuse, I
13     will be left with no alternative but to notify the court of your refusal.” (Id.)
14     Artissimo’s counsel reiterated this request on October 1, 2019. (Id.)
15           On October 2, 2019, Neofonie’s counsel suggested a half-day
16     mediation on October 9, 2019.         (Ex. 1 at ¶ 7.)     Artissimo’s counsel
17
       responded: “if you believe a half day would be sufficient, we are willing to
18
       entertain that (I need to confer with my client) but you must guarantee that
19
       you client will attend in-person as is required by the local rules.” (Ex. 2.)
20
             On October 3, 2019, Neofonie’s counsel mentioned that he believed
21
       the parties needed more time for the mediation. (Ex. 1 at ¶ 8.) Artissimo’s
22
       counsel reiterated its concerns about Neofonie’s refusal to attend the
23
       mediation in person or meet and confer as to a motion for Neofonie to be
24
       excused from the personal attendance requirement. (Ex. 2.) Artissimo’s
25
       counsel explained: “any possible constraints now placed on the parties as to
26
       the completion of the mediation has been caused by your refusal to comply
27
       with the requirements for an in-person mediation as provided in Local Rule
28
                                     5              8:17-cv-00772
                    STATUS UPDATE REGARDING MEDIATION
Case 8:17-cv-00772-CJC-JDE Document 83 Filed 10/15/19 Page 6 of 11 Page ID #:2939



  1    L.R. 16-15-5(b). In fact, you explicitly refused even to consult with your
  2    client regarding available dates for an in-person mediation.” (Id.)
  3           Neofonie’s counsel made other suggestions as to potential mediators
  4    on October 4 and 10, 2019, but he did not commit to Neofonie’s personal
  5    attendance (or to even asking his client to personally attend). (Ex. 1 at ¶ 9.)
  6    Consequently, on October 4, 8, and 11, 2019, Artissimo’s counsel
  7    reiterated Artissimo’s position that, absent approval to be excused, Local
  8    Rules required in-person attendance for the mediation.          (Ex. 2.)   On
  9    October 11, 2019, Artissimo added that it “intend[ed] to file a Status
10     Update with the Court regarding the parties’ compliance with the Court’s
11     Order requiring mediation on Monday [October 14]” if Neofonie’s position
12     remained unchanged. (Id.)
13            On October 14, 2019, Neofonie’s counsel requested that, if
14     Artissimo believed a status report was necessary, it delay filing the status
15     report so that it could be a joint report. (Ex. 1 at ¶ 10; redacted2 October
16     14, 2019 email between Peter Sales and Sacha Emanuel, attached hereto as
17
       Exhibit 4.) Artissimo agreed to wait until 5:00 pm Central time on October
18
       15, 2019, to file and asked Neofonie to provide its position for insertion
19
       into the report by 4:00 p.m. Central time. (Ex. 4.) As of this filing (which
20
       occurred after 5:00 p.m. Central time), Artissimo’s counsel has not
21
       received anything from Neofonie’s counsel to include in this filing. (Ex. 1
22
       at ¶ 10.)
23
              In the same October 14, 2019 email, Neofonie’s counsel again took
24
       the position that the Order did not require in-person mediation and, for the
25
26     2
         This email has been redacted to omit references to the substance of the
27     settlement discussions at the prior mediation.
28
                                     6              8:17-cv-00772
                    STATUS UPDATE REGARDING MEDIATION
Case 8:17-cv-00772-CJC-JDE Document 83 Filed 10/15/19 Page 7 of 11 Page ID #:2940



  1    first time, explained that he did not believe Local Rule 16-15.5(b) required
  2    his client to attend in person. (Ex. 4.) Neofonie pointed to the language of
  3    the rule allowing “parties residing outside the District” to appear
  4    telephonically, “at the discretion of the settlement officer.” (Id.) For the
  5    first time, Neofonie’s counsel explained that he believed that, under this
  6    Rule, the parties should choose the mediator and then let the mediator
  7    decide whether a telephonic appearance is permitted. (Id.)
  8                           Relevant Factual Background
  9          Since the Order was issued, Artissimo has diligently pursued
10     mediation.     However, Neofonie has refused to commit to personal
11     attendance at the mediation or to meet and confer about the motion that
12     would be needed to excuse it from this requirement. Only yesterday has
13     Neofonie indicated any legal basis for its refusal: its belief that it should
14     ask the mediator instead of the Court.         As explained below, personal
15     attendance is required by both the Local Rules and the practicalities of this
16     matter, and in this case, this is a matter for the Court.
17
             First, contrary to Neofonie’s arguments, Local Rules generally
18
       require in-person mediation:
19
             Each party shall appear at the settlement proceeding in person
20
             or by a representative with final authority to settle the case . . . .
21
             A corporation or other non-governmental entity satisfies this
22
             attendance requirement if represented by a person who has final
23
             settlement authority and who is knowledgeable about the facts
24
             of the case. . . .At the discretion of the settlement officer, and
25
             only with the settlement officer’s express authorization,
26
             parties residing outside the District may have a representative
27
28
                                     7              8:17-cv-00772
                    STATUS UPDATE REGARDING MEDIATION
Case 8:17-cv-00772-CJC-JDE Document 83 Filed 10/15/19 Page 8 of 11 Page ID #:2941



  1          with final settlement authority available by telephone during the
  2          entire proceeding, in lieu of personal appearance.
  3    L.R. 16-15.5(b) (emphasis added). The Rule provides an exception where
  4    appropriate. However, the language of the Rule is quite clear that personal
  5    attendance is the general rule. Express authorization is required if a party
  6    wishes to have that requirement waived.
  7          Artissimo has repeatedly suggested to Neofonie that, if it wishes to
  8    appear telephonically, it should ask the Court for permission. Although
  9    Artissimo would oppose that request on the merits for the practical reasons
10     stated below, it has offered to meet and confer with Neofonie so as to move
11     the process forward. Neofonie has ignored that request.
12           Yesterday, Neofonie—which had never previously challenged
13     Artissimo’s reading of the Local Rule—argued for the first time that the
14     mediator should determine this issue rather than the Court. Respectfully, a
15     mediator will not have the full picture of this case. The Court, on the other
16     hand, clearly recognized that a mediation in this particular case would be
17
       valuable when it ordered the parties to undertake mediation again. As the
18
       mediation order came from the Court, it is most appropriate to have the
19
       Court determine whether the plaintiff should be required to attend
20
       mediation in person.
21
             Ultimately, Neofonie should be required to attend the mediation in
22
       person in Los Angeles. Neofonie is the plaintiff in this matter and chose to
23
       file litigation in this forum. In the more than two years that this matter has
24
       been pending, Neofonie has been required to come to Los Angeles only
25
       once, for a Rule 30(b)(6) deposition. (Ex. 1 at ¶ 11.) Neofonie was
26
       previously granted a remote appearance over Artissimo’s objection, and
27
       settlement negotiations were not effective. Practitioners widely recognize
28
                                     8              8:17-cv-00772
                    STATUS UPDATE REGARDING MEDIATION
Case 8:17-cv-00772-CJC-JDE Document 83 Filed 10/15/19 Page 9 of 11 Page ID #:2942



  1    that personal attendance is more effective in generating a successful
  2    mediation. E.g., § 24:21.Generally, 1 Alt. Disp. Resol. § 24:21 (4th ed.)
  3    (“For mediation to be effective, the parties must attend all mediation
  4    sessions in person, with full settlement authority.”)
  5           It is not unreasonable to require a plaintiff, who is appearing in the
  6    forum voluntarily, to come to the forum for a final attempt at settlement
  7    before trial. Although the cost of a flight from Germany is no doubt
  8    substantial, it is far less than the cost of trial. Nor is this a situation where
  9    the in-person attendance requirement burdens only one party; Artissimo’s
10     counsel is out-of-state and, while the expense is surely less than that from
11     Germany, this is still an expense that Artissimo is required to bear.
12            For all of these reasons, Artissimo has resisted Neofonie’s efforts to
13     avoid in-person attendance (or perhaps more accurately, its counsel’s
14     efforts to avoid even asking his client to attend in person) without first
15     obtaining the Court’s permission. Artissimo respectfully requests that the
16     Court enter whatever orders it deems appropriate in this matter to resolve
17
       this conflict.
18
19
20
       Dated: October 15, 2019
21
22
23
24
25
26
27
28
                                         9              8:17-cv-00772
                        STATUS UPDATE REGARDING MEDIATION
Case 8:17-cv-00772-CJC-JDE Document 83 Filed 10/15/19 Page 10 of 11 Page ID #:2943



  1                               Respectfully submitted,
  2
  3                               BY:   /s/ Peter C. Sales
  4                                     Roger G. Jones (TN Bar No. 11550)
                                        Peter C. Sales (TN Bar No. 25067)
  5                                     Kimberly M. Ingram (SBN 305497)
  6                                     1600 Division Street, Suite 700
                                        Nashville, Tennessee 37203
  7                                     Telephone: (615) 252-2365
  8                                     Facsimile: (615) 252/6365
                                        rjones@bradley.com
  9                                     psales@bradley.com
 10                                     kingram@bradley.com
 11                                     Attorneys for Defendant
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                    10              8:17-cv-00772
                   STATUS UPDATE REGARDING MEDIATION
Case 8:17-cv-00772-CJC-JDE Document 83 Filed 10/15/19 Page 11 of 11 Page ID #:2944



  1                         CERTIFICATE OF SERVICE
  2          I, Kimberly M. Ingram, do hereby certify that on this 15th day of
  3    October, 2019, a true and correct copy of the foregoing document is being
  4    forwarded to the individual listed below in the manner indicated:
  5
  6                Via CM/ECF System
                   Sacha V. Emanuel, Esquire
  7
                   Emanuel Law
  8                1888 Century Park East, Suite 1500
                   Los Angeles, California 90067
  9
 10                                       /s/ Kimberly M. Ingram
 11                                      Kimberly M. Ingram, Esq.

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                    11              8:17-cv-00772
                   STATUS UPDATE REGARDING MEDIATION
